COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                    417 S. State Street
JOSEPH R. SLIGHTS III                                            Dover, Delaware 19901
 VICE CHANCELLOR                                                Telephone: (302) 739-4397
                                                                Facsimile: (302) 739-6179



                        Date Submitted: November 9, 2017
                        Date Decided: November 20, 2017



C. Scott Reese, Esquire                             James J. Haley, Jr., Esquire
Cooch and Taylor, P.A.                              Ferrara & Haley
1000 West Street, 10th Floor                        1716 Wawaset Street
Wilmington, DE 19801                                Wilmington, DE 19806

       Re:    Frank Robino III v. Paul Robino
              C.A. No. 10871-VCS

Dear Counsel:

       To follow is my decision on Defendant, Charles Robino’s Motion to Stay

Execution on Appeal. (DI 134). When deciding whether a stay is appropriate under

Court of Chancery Rule 62 and Supreme Court Rule 32(a), the Court must: (1) make

a preliminary assessment of the likelihood of success on the merits of the appeal;

(2) assess whether the petitioner will suffer irreparable injury if the stay is not

granted; (3) assess whether any other interested party will suffer substantial harm if

the stay is granted; and (4) determine whether the public interest will be harmed if
Frank Robino III v. Paul Robino
C.A. No. 10871-VCS
November 20, 2017
Page 2



the stay is granted.1 When assessing the likelihood of success on appeal, the court

considers whether the appeal raises “a substantial question that is a fair ground for

litigation and . . . more deliberative investigation.”2 After reviewing Defendant’s

motion, I cannot conclude that Mr. Robino’s appeal meets this standard.

         According to the Defendant, he will appeal the Court’s denial of his motion

to disqualify the law firm of Cooch & Taylor PA as counsel for the Plaintiff. He

contends that the Court did not give proper consideration to his motion. While it is

correct that the Court’s letter, dated October 6, 2017 (DI 126), did not reference

Defendant, Charles Robino’s initial motion to disqualify (DI 79), that does not mean

the Court did not consider the merits of the motion when determining that it should

be denied. Mr. Robino filed his motion to disqualify and then shortly thereafter

submitted to voluntary mediation with the Plaintiff (knowing that Cooch & Taylor

was serving and would serve as counsel to the Plaintiff).              Mr. Robino was

represented at the mediation by his own counsel. He agreed to a binding settlement



1
    Kirpat, Inc. v. Del. Alcoholic Beverage Control Comm’n, 741 A.2d 356, 357 (Del. 1998).
2
    Id. at 358.
Frank Robino III v. Paul Robino
C.A. No. 10871-VCS
November 20, 2017
Page 3



at that mediation. That he believed before mediation, or believes now, that Cooch &

Taylor should be disqualified as counsel cannot serve as a basis for Mr. Robino to

avoid the settlement he reached after voluntarily participating in a mediation,

without objection, where Cooch & Taylor represented his adversary.            This is

particularly so given that he knew full well all of the circumstances that he believed

justified disqualification at the time of the meditation.

      The Motion to Stay Execution on Appeal is DENIED.

      IT IS SO ORDERED.

                                        Very truly yours,

                                        /s/ Joseph R. Slights III